                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 19-10530 MWF (MRWx)                                     Date: February 14, 2020
Title       United States of America v. Scott Chamberlin


Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                   Rita Sanchez                                        Not Reported
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

      A review of the docket in this action reflects that the Complaint was filed on
December 12, 2019. (Docket No. 1). On February 10, 2020, Plaintiff filed a Proof
of Service of the Summons and Complaint (“POS”) reflecting service on
Defendant on January 13, 2020. (Docket No. 6). Pursuant to the POS,
Defendant’s response to the Complaint was due February 3, 2020.

      The Court ORDERS Plaintiff to show cause why this action should not be
dismissed for lack of prosecution. In response to this Order to Show Cause, the
Court will accept the following no later than FEBRUARY 28, 2020.

         BY DEFENDANT: RESPONSE TO THE COMPLAINT (“Response”)
          by Defendant who has been served.

                 OR

         BY PLAINTIFF: DEFAULT APPLICATION for Defendant who has
          not timely responded to the Complaint.

                 OR

         BY THE PARTIES: A stipulation and proposed order extending the date
          by which Defendant must respond to the Complaint.



CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No.        CV 19-10530 MWF (MRWx)                        Date: February 14, 2020
Title       United States of America v. Scott Chamberlin

      No oral argument on this matter will be heard unless otherwise ordered by
the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to
respond to the Order to Show Cause will result in the dismissal of this action.

        IT IS SO ORDERED.

                                                             Initials of Preparer: RS/sjm




CV-90 (03/15)                      Civil Minutes – General                     Page 2 of 2
